IN THE
                        TENTH COURT OF APPEALS

                               No. 10-15-00148-CV

HOUSE OF PRAISE MINISTRIES, INC.,
                                                         Appellant
v.

CITY OF RED OAK, TEXAS,
                                                         Appellee



                          From the 40th District Court
                              Ellis County, Texas
                             Trial Court No. 87580


                                     ORDER


      This appeal was referred to mediation by order dated January 28, 2016. Mediation

was ordered to occur within 30 days, but by order of the Court, that time was extended

to April 29, 2016. We have received a Joint Agreed Motion to Stay the Appeal from the

parties requesting a stay so that the parties could investigate and confirm facts and

reconvene for mediation scheduled for May 23, 2016.
        The parties’ joint motion is granted. The time for mediation is extended and is

ordered to occur by May 31, 2016.




                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted
Order issued and filed April 14, 2016




House of Praise Ministries, Inc. v. City of Red Oak, Texas                       Page 2